DETAILED ACTION
Response to Amendment
1.	Applicant’s amendment and response, submitted February 22, 2022, has been reviewed by the examiner and entered of record in the file.  Claims 48 and 49 are newly added.  Claims 30-49 are present in the application. 
Status of the Claims
2.	Applicant previously elected 1) the single second therapeutic agent D-cycloserine, and (2) autistic disorder as the ASD to be treated. The remaining agents and medical conditions  that fall outside the elected species also remain withdrawn from consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim:  i.e. a salt of D-cycloserine, an ester of D-cylcoserine, alkylated D-cycloserine, or a precursor of D-cycloserine, as well as medical conditions other than an autistic disorder, i.e. claims 32-35 and 46 in their entirety, as well as subject matter from claims 30, 31, 36-45 in part.
3.	Claims 30, 31, 36-45, and 47-49 are under examination and are the subject of this office action.

Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted February 22, 2022, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner, please refer to the signed copy of Applicant’s PTO-1449 form, attached herewith.

Previous Claim Rejections - 35 USC § 103
	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
5.	Claims 30, 31, 36-45 and 47 were previously rejected under 35 U.S.C. 103 as being unpatentable over Barlow, U.S. Pub. No. 2010/0216805 in view of Erikson, U.S. Pub. No. 2012/0016036.
	Instant claim 30 is directed to a method for treating an autism spectrum disorder in a patient, (more specifically autistic disorder (claim 47), the method comprising: administering to the patient a pharmaceutical composition comprising a therapeutically effective amount of (i) a first therapeutic agent which is acamprosate or a pharmaceutically acceptable salt thereof, and (ii) a second therapeutic agent which is D-cycloserine, a salt of D-cycloserine, an ester of D-cycloserine, an alkylated D-cycloserine, or a precursor of D-cycloserine, or a combination thereof (more specifically D-cycloserine (claim 31). Claim 45 depends from claim 30 and limits the autism spectrum disorder to autistic disorder, Pervasive Development Disorder-Not Otherwise Specified, Idiopathic Autism, Fragile X Syndrome, Asperger's Syndrome, Rhett's Syndrome, or Heller's syndrome.

 Barlow teaches the synergistic effect of a composition comprising a therapeutically effective amount of (i) a first therapeutic agent which is acamprosate, and (ii) a second therapeutic agent which is D-cycloserine, and in particular the treatment of "… a disease, disorder, or condition by administering D-cycloserine… in combination with a neurogenic agent, which together show a synergistic effect" (paragraph [0009]). Barlow specifically teaches "…an agent in combination with D-cycloserine includes acamprosate," for the treatment of a nervous system disorder related to other neurologically related conditions including autism, (see paragraph [0353], first sentence; see paragraph [0151], line 5).
As such, Barlow teaches a composition comprising a therapeutically effective amount of (i) a first therapeutic agent: acamprosate, (ii) a second therapeutic agent: D-cycloserine, which together show a synergistic effect, for the treatment of disorders including autism, but do not explicitly teach wherein the combination is administered for the treatment of autistic disorder in a patient in need thereof.
However, Erickson teaches a method of administering the first therapeutic agent of Barlow (acamprosate) in a method of treating autism: “… the invention is a method of treating a human having an autism spectrum disorder, comprising the step of administering to the human a composition that includes Formula I,” (see paragraph [0011]).  Erickson discloses that the compound of Formula I is a salt of acamprosate:  "Formula I is referred to as CAMPRAL(R), acamprosate calcium” (paragraph [0061]).  Erickson discusses that acamprosate calcium decreases neuronal glutamateric signaling, such that it reduces the effect of glutamate on postsynaptic transmission in neurons (please see paragraphs [0060] and [0061]).  
It would have been obvious to one having ordinary skill in the art to modify the teaching of Erickson and administer the combination of D-cycloserine and acamprosate in the treatment of autistic disorder in a patient in need thereof with a reasonable expectation of success, since Barlow specifically teaches the combination of D-cycloserine and acamprosate in paragraph [0353].  See MPEP 2131.02 (II): “A reference that clearly names the claimed species anticipates the claim no matter how many other species are named.” 
Also, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005)(reference disclosing optional inclusion of a particular component teaches compositions that both do and do not contain that component); Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998) (The court held that the prior art anticipated the claims even though it taught away from the claimed invention. "The fact that a modem with a single carrier data signal is shown to be less than optimal does not vitiate the fact that it is disclosed.").
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Accordingly, the skilled artisan would have immediately envisaged selecting the combination therapy of D-cycloserine and acamprosate to treat autistic disorder in a patient in need thereof.
As such, claims 30, 31, 45 and 47 are prima facie obvious.

	Claim 36 depends from claim 30 and limits the duration of administration to at least one week. Claim 37 depends from claim 30 and limits the administration to at least once daily. Claim 38 depends from claim 37 and limits the administration of the pharmaceutical composition to two, three or four doses per day. 
Barlow additionally teaches that the pharmaceutical composition is administered to the patient for at least one week (paragraph [0199]: "the disclosure provides methods wherein treatment with D-cycloserine and another neurogenic agent occurs over a period of more than ... about 7 days,... more than about 28 days, more than about 35 days, more than about 42 days, more than about 49 days,... or more than about 24 weeks or more”).  Barlow teaches that the pharmaceutical composition is administered to the patient for at least 4 weeks, for at least 6 weeks, or for at least 8 weeks (please see paragraph [0199]).  Barlow teaches that the pharmaceutical composition is administered to the patient at least once daily, twice daily, three doses daily, or four doses daily (paragraph [0166]: "in some embodiments, D-cycloserine, optionally in combination with a neurogenic agent, described herein is administered, as a combination or separate agents used together, at a frequency of at least about once daily, or about twice daily, or about three or more times daily").  
As such, claims 36-38 are prima facie obvious.

Claim 39 depends from claim 30 and limits the route of administration to oral, intravenous, trans-mucosal, pulmonary, transdermal, ocular, buccal, sublingual, intraperitoneal, intrathecal, and intramuscular. Claim 40 depends from claim 30 and limits the route of administration to oral.
Barlow additionally teaches routes of administration in paragraph [0174]: "examples of routes of administration include parenteral, e.g., intravenous, intradermal, subcutaneous, oral (e g., inhalation), transdermal (topical), transmucosal, and rectal administration”), as well as ocular, buccal, sublingual, intraperitoneal, intrathecal, and intramuscular routes. 
As such, claims 39 and 40 are prima facie obvious.

	Claim 41 depends from claim 30 and limits the dosage of the first therapeutic agent to a dose equivalent to 100-2500 mg of acamprosate calcium.
Erickson teaches administration of acamprosate calcium at a dose equivalent to 100-2500 mg, please see paragraph [0066]: "calcium acetylamino propane sulfonate, Formula I, can be administered to the subject at a dose of at least one member selected from the group consisting of about a 333 mg dose, about a 666 mg dose, about a 999 mg dose, about a 1332 mg dose, about a 1665 mg dose, about a 1998 mg dose, about a 2331 mg dose."  
Thus, each of the dosage amounts taught by Erickson are within the scope of the range of 100-2500 mg of acamprosate calcium required by claim 41.
As such, claim 41 is prima facie obvious.

	Claims 42-44 depend from claim 30 and limit the dosage of the second therapeutic agent: the second therapeutic agent is administered in a dose equivalent to 105-500 mg of D-cycloserine (claim 42), the second therapeutic agent is administered in a dose equivalent to 125-400 mg of D-cycloserine (claim 43), the second therapeutic agent is administered in a dose equivalent to 150-300 mg of D-cycloserine (claim 44).  
	Barlow teaches administration of 0.001 ng/kg/day to 200 mg/kg/day D-cycloserine (para [0159]: "the administration of D-cycloserine, optionally in combination with a neurogenic agent, in a dosage range of from about 0.001 ng/kg/day to about 200 mg/kg/day"), i.e., about 0.1 ng/day to 20,000 mg/day D-cycloserine for a 100 kg person. 
	Thus, the dosage amounts of of 105-500 mg D-cycloserine required by claim 42, 125-400 mg of D-cycloserine required by claim 43, and 150-300 mg of D-cycloserine required by claim 44 are within the range of about 0.1 ng/day to 20,000 mg/day D-cycloserine for a 100 kg person taught by Barlow.
Regarding dosage amount(s), the optimization of result effect parameters (e.g., dosage range) is obvious as being within the skill of the artisan. The optimization of known effective amounts of known active agents to be administered, is considered well in the competence level of an ordinary skilled artisan in pharmaceutical science, involving merely routine skill in the art. It has been held that it is within the skill in the art to select optimal parameters, such as amounts of ingredients, in a composition in order to achieve a beneficial effect. See In re Boesch, 205 USPQ 215 (CCPA 1980). It is also noted that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine optimization with a reasonable expectation of success. 
As such, claims 42-44 are prima facie obvious.

Response to Arguments
6.	Applicant traverses the obviousness rejection over Barlow in view of Erickson, and argues the following points:
	(i)	Applicant contends that the person having ordinary skill in the art would not have had any reason to modify Erickson, and would not have had the requisite expectation of success in doing so.
	Applicant argues that Erickson does not teach or suggest in any way that acamprosate is neurogenic. Erickson explains that decreasing neuronal glutamateric signaling refers to "a decrease in release of glutamate from neurons and/or limiting or diminishing the ability of synaptic glutamate to mediate cell signaling in neurons." Erickson at [0062]. Applicant contends that Erickson does not teach or suggest that acamprosate promotes, stimulates, or increases neurogenesis, or causes neurons to grow, proliferate, differentiate, or increase in any way.  
	Applicant contends that the skilled artisan would not be motivated to modify Erickson by adding DCS. Applicant argues that acamprosate is not a neurogenic agent, and therefore, there is no basis to conclude that adding DCS will make it into one. Applicant argues that autism is not a neurodegenerative disease, and therefore, there is no basis to conclude that it might be treated by any combination of compounds disclosed in Barlow.

	Applicant's arguments have been fully considered but they are not persuasive. In response to Applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
	In this case, Erickson enables acamprosate for the treatment of autism while Barlow motivates the combination of acamprosate and DCS for treating disorders including autism. Thus, one skilled in the art would have recognized that administering the combination for treating autistic disorder in a patient in need thereof would have yielded predictable results, i.e. successful treatment of autism. Conclusive proof of efficacy is not required to show a reasonable expectation of success. Acorda Therapeutics, Inc. v. Roxane Lab., Inc., 903 F.3d 1310, 1333, 128 USPQ2d 1001, 1018 (Fed. Cir. 2018) ("This court has long rejected a requirement of ‘[c]onclusive proof of efficacy’ for obviousness." (citing to Hoffmann-La Roche Inc. v. Apotex Inc., 748 F.3d 1326, 1331 (Fed. Cir. 2014); PharmaStem Therapeutics, Inc. v. ViaCell, Inc., 491 F.3d 1342, 1364 (Fed. Cir. 2007); Pfizer, Inc. v. Apotex, Inc., 480 F.3d 1348, 1364, 1367–68 (Fed. Cir. 2007) (reasoning that "the expectation of success need only be reasonable, not absolute")).
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

	 Regardless of how acamprosate is classified, the fact that Applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  In this case, Barlow suggests the combination of acamprosate and D-cycloserine in paragraph [0353]. When the species is clearly named, the species claim is anticipated no matter how many other species are additionally named. Ex parte A, 17 USPQ2d 1716 (Bd. Pat. App. & Inter.1990) (The claimed compound was named in a reference which also disclosed 45 other compounds. The Board held that the comprehensiveness of the listing did not negate the fact that the compound claimed was specifically taught.  The Board compared the facts to the situation in which the compound was found in the Merck Index, saying that "the tenth edition of the Merck Index lists ten thousand compounds. In our view, each and every one of those compounds is described' as that term is used in 35 U.S.C. § 102(a), in that publication."). Id. at 1718. See also In re Sivaramakrishnan, 673 F.2d 1383, 213 USPQ 441 (CCPA 1982).   
	
	(ii)	Applicant argues that Barlow is exclusively directed to treating diseases by increasing neurogenesis. Applicant contends that Barlow’s teachings of neurogenesis are not relevant to autism, and that Barlow cannot be taken seriously. 
	Applicant argues that the disclosure of Barlow provides compositions and methods based on the use of D-cycloserine in combination with the neurogenic agent, “which synergistically stimulates or activates the formation of new nerve cells," (Barlow at Abstract). Barlow asserts that although D-cycloserine (DCS) is not a neurogenic agent, other neurogenic agents can be synergized by co-administration with DCS. Applicant contends that most importantly, Barlow fails to establish that acamprosate is, in fact, a neurogenic agent. 
	Applicant's arguments against Barlow have been fully considered but they are not persuasive. Barlow is relied upon for suggesting a composition comprising a therapeutically effective amount of (i) a first therapeutic agent which is acamprosate, and (ii) a second therapeutic agent which is D-cycloserine, for treating a number of diseases, disorders and conditions that include autism. Regarding Applicant’s argument that Barlow cannot be taken seriously, "[t]he use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).
	A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005)(reference disclosing optional inclusion of a particular component teaches compositions that both do and do not contain that component); Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998) (The court held that the prior art anticipated the claims even though it taught away from the claimed invention. "The fact that a modem with a single carrier data signal is shown to be less than optimal does not vitiate the fact that it is disclosed.").
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

	Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). "A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use." In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994) (The invention was directed to an epoxy impregnated fiber-reinforced printed circuit material. The applied prior art reference taught a printed circuit material similar to that of the claims but impregnated with polyester-imide resin instead of epoxy. The reference, however, disclosed that epoxy was known for this use, but that epoxy impregnated circuit boards have "relatively acceptable dimensional stability" and "some degree of flexibility," but are inferior to circuit boards impregnated with polyester-imide resins. The court upheld the rejection concluding that applicant’s argument that the reference teaches away from using epoxy was insufficient to overcome the rejection since "Gurley asserted no discovery beyond what was known in the art." 27 F.3d at 554, 31 USPQ2d at 1132.). Furthermore, "[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).

	(iii)	Applicant argues that the Examiner's prima facie case is rebutted by the Applicant’s unexpected results published in Wink et al., which demonstrate that D-cycloserine (DCS) shows an unexpected clinical benefit in patients suffering from autism spectrum disorders:
“In a placebo controlled human clinical trial, DCS was administered to male and female children ages 5-11 years, each diagnosed with an ASD (based on DSM-IV-TR criteria)… The data show a clinical improvement in both the placebo and treatment groups benefiting from the SST, where overall SRS improved during the 10-week training, and to a greater degree in the DCS treatment group. However, once SST ended, the placebo group suffered profound learning extinction, and reverted to prior, poorer outcomes. In contrast, even though DCS administration ended at week 10, the DCS treatment group did not suffer learning extinction, retained the benefits of the SST, and even continued to improve. The DCS-treated patients showed statistically significant (p<0.05) improvement in learning durability, understanding emotions, initiating interactions, responding to interactions, and general social competency” (Remarks, page 9).

	Applicant's arguments have been fully considered but they are not persuasive. It is well settled that a showing of unexpected results is generally sufficient to overcome a prima facie case of obviousness. In re Albrecht, 514 F.2d 1389 (CCPA 1975). In the instant case, Applicant has provided factual evidence which establishes unexpectedly beneficial results of the administration of DCS relative to placebo following Social Skills Training (SST) curriculum. However, although the evidence establishes unexpected results, Applicant is reminded that “the objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support” (In re Clemens, 622 F.2d 1029 (CCPA 1980)). Thus, in In re Peterson, 315 F.3d 1325 (Fed. Cir. 2003), factual evidence demonstrating a greater than expected result from the addition of 2% of an ingredient did not evidence unexpected results for the entire claimed range of about 1-3% of the ingredient. Rather, the nonobviousness of a broader range or genus can only be established by evidence based on unexpected results of a narrower range or genus when one of ordinary skill in the art would be able to determine a trend in the exemplified data allowing said artisan to reasonably extend the probative value thereof. In re Kollman, 595 F.2d 48 (CCPA 1979). 
	In the instant case, the claims are not drafted commensurate in scope with the unexpected results to overcome the prima facie case of obviousness, as follows:
	 first, the study demonstrated in Wink et al. is limited to youth participants diagnosed with autistic disorder, Asperger’s disorder or pervasive developmental disorder-not otherwise specified (page 2, right column, first paragraph), whereas instant claim 30 presently embraces the above disorders in addition to the broader scope of all other autism spectrum disorders including idiopathic autism, Fragile X Syndrome, Rhett’s Syndrome, and Heller’s syndrome.
	Second, in the Wink et al. study, DCS was administered at a dose of 50 mg, once weekly for a duration of 10 weeks (page 2, right column, last paragraph). However, the instant claims neither recite a duration of administration, nor limit the dosage amount of DCS to 50 mg. In fact, dependent claims 42-44, directed to the dosage of DCS, recite a much larger dosage amount of DCS, specifically the range of 105-500 mg.
	Additionally, Wink et al. discuss several limitations that must be considered when interpreting the results of their study: 
	“First, we utilized a novel, peer-mediated manualized social skills training curriculum for this study [30]. Although the curriculum is based on validated ABA-based techniques, the curriculum itself has not been validated outside of this study. Second, the social skills training design limited this intervention to a selective group of children with relatively high communication and adaptive functioning, limiting the inferences that can be made regarding intermittent DCS dosing to support learning in youth with ASD more generally. Third, the SRS was designed as an assessment tool rather than as an outcome measure, the subscales were derived via expert consensus and may not reflect a true underlying construct, and the large range of potential scores present a challenge in interpreting the exact meaning of a score change [27, 38]. However, we made the choice to employ this measure as our primary outcome as this measure was most in line with the core social impairments we hoped to address via our study intervention, and has also been used in other social skills training studies in youth with ASD [39]. Fourth, our eye-tracking paradigm was piloted only in a subgroup of participants in this study, limiting the impact of these results. Future studies could continue to explore the use of eye tracking as a potential objective measure of social interest by including all study participants in the trial design. Last, the specific mechanisms underlying the longer term benefits of DCS, such as reduction of social anxiety during treatment or improvements in learning and memory during therapy, remain to be established,” (page 6, left column).

Thus, Applicant’s instant claims are not commensurate in scope with the unexpected results demonstrated in the study in Wink et al.  The examiner recommends incorporating limitations from the Wink et al. study into claim 30, i.e. limiting the method to treatment of autistic disorder, Asperger’s disorder or pervasive developmental disorder-not otherwise specified, comprising administering a pharmaceutical composition comprising a combination of acamprosate or a pharmaceutically acceptable salt thereof and D-cylcoserine at a dosage of 50 mg, wherein the composition is administered once weekly for a duration of 10 weeks.

New Claim Rejections - 35 USC § 112
7.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

8.	Claim 49 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In particular, support cannot be found for a method of treating learning extinction, as instantly claimed.
	  The MPEP §2163 states that the purpose of the written description requirement is to ensure that the inventor had possession, as of the filing date of the application, of the specific subject matter later claimed by him. 
	The description requirement of the patent statue requires a description of an invention, not an indication of a result that one might achieve if one made that invention. See In re Wilder, 736, F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming rejection because the specification does “little more than outlin[e] goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate.”)  Accordingly, it is deemed that the specification fails to provide adequate written description for the treatment of learning extinction and does not reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the entire scope of the claimed invention. 
	As such, claim 49 is rejected.

New Claim Rejections - 35 USC § 103
	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
9.	Claim 48 is rejected under 35 U.S.C. 103 as being unpatentable over Barlow in view of Erickson as applied to claim 30 above, and further in view of Brunsdon et al., Journal of Child Psychology and Psychiatry 2015.
	Claim 48 is drawn to the method of claim 30, wherein treating an autism spectrum disorder in a patient comprises treating memory, learning, or cognitive dysfunction.  
	Claim 30 is addressed in detail in the 35 USC 103 rejection, above.
	 
	Barlow in view of Erickson suggest a method of treating autistic disorder in a patient in need thereof comprising administering a composition comprising a therapeutically effective amount of a first therapeutic agent: acamprosate, and a second therapeutic agent: D-cycloserine, but do not explicitly teach wherein the treatment comprises treating memory, learning, or cognitive dysfunction. 
	However, Brunsdon et al. teach that autism spectrum disorder (ASD) is characterized by multiple cognitive deficits/ cognitive atypicalities (see Conclusion at page 900). Thus, one skilled in the art would have presumed that administering the claimed composition to treat ASD would necessarily treat a cognitive feature of ASD, specifically a cognitive deficit.
	As such, claim 48 is prima facie obvious.

Claim Objections
10.	Claim 31, 36, 37, 39, 42, 45 (and withdrawn claims 32-35) are objected to for having incorrect dependency.  Each of the claims depends from claim 1, which has been cancelled. Correction is requested.

Conclusion
11.	In conclusion, claims 30-49 are currently pending.  Claims 32-35 and 46 are withdrawn from consideration. Claims 30, 31, 36-45 and 47-49 are rejected.  No claim is presently allowed.
12.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANET L COPPINS whose telephone number is (571)272-0680.  The examiner can normally be reached on Monday-Friday 8:30AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng W Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JANET L COPPINS/Examiner, Art Unit 1628 

/CRAIG D RICCI/Primary Examiner, Art Unit 1611